Dissenting Opinion by
Judge Blatt :
I must respectfully dissent. I believe that the majority opinion unfortunately overlooks well-established common law principles and creates a regrettable precedent for the self-aggrandizement of municipal officers which should not be allowed to stand.
I. Conflict of Interest
The central fact of this case is that, after their reelection on November 6, 1979, several members of Philadelphia City Council participated in a vote to establish a pay raise for all city council members and certain other city officers, with these raises to become effective on January 7, 1980, and, of the twelve council members who voted for this ordinance, eight had been re-elected to office and were therefore aware at the time of the vote that the raises would accrue to their direct, personal benefit.
It has long been an unquestioned rule of the common law that public officials cannot participate in votes or decisions in which they have a direct and anticipated pecuniary interest above that of the citizenry in general. When, in Genkinger v. New Castle, 368 Pa. 547, 552, 84 A.2d 303, 306 (1951), our Supreme Court held void the action of a city council in voting to establish a retirement plan which directly benefitted some council members, it said:
The reasons for [the prohibition] must be obvious — a man cannot serve two masters at the same time, and the public interest must not be jeopardized by the acts of a public official who *484has a direct pecuniary or personal or private interest which is or may be in conflict with public interest. (Emphasis omitted.)
Similarly, in Reckner v. German Township School District, 341 Pa. 375, 19 A.2d 402 (1941), the Court struck down an interim raise for a school board member after the interested party had participated in the vote. See also Raynovich v. Romanus, 450 Pa. 391, 299 A.2d 301 (1973); Meizell v. Hellertown Borough Council, 370 Pa. 420, 88 A.2d 594 (1952); Commonwealth v. Raudenbush, 249 Pa. 86, 94 A. 555 (1915); Cotlar v. Warminster Township, 8 Pa. Commonwealth Ct. 163, 302 A.2d 859 (1973).
The majority opinion attempts to avoid these precedents, of course, by declaring that the increased compensation vests with the office, not with the individual officeholders. Yet eight of the voting council members had already been re-elected to office at the time of the vote; thus, just as these council members were vested with another four years in office, so also were they vested with the increased compensation for which they voted. The attempts of the majority to distinguish the facts of the present case from those of these controlling precedents are unpersuasive, for the reasoning underlying these precedents applies just as well here: public officials may not vote on a law or ordinance if they have a personal interest in the outcome of the vote.
II. Statutory Construction
Besides an impermissible conflict of interest under common law principles, we must consider Article III, Section 27 of the Pennsylvania Constitution which provides: “No law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after Ms election or appointment.” (Emphasis added.) While this provision alone would *485clearly seem to forbid the council’s post-election pay raise for both council members and other city officials, the appellants argue that a municipal ordinance does not constitute a “law” as contemplated by this section of the Constitution. It seems to me that this proposition is obviously suspect, especially in view of other constitutional provisions which forbid “laws” in the following circumstances: “preference ... to any religious establishment,”1 restraining the right “to examine the proceeding of the Legislature,”2 “ex post facto law[s],”3 “impairing the obligation of contracts,”4 “attain[der] of treason or felony,”5 or, denial of equal rights “because of . . . sex,”6 which have traditionally been applied to local government-ordinances as well as state statutes.
The majority’s basis for its narrow construction of the term “law” is the case of Baldwin v. City of Philadelphia, 99 Pa. 164 (1881), which held that an ordinance of the Philadelphia city council then was not a “law” for the purpose of this constitutional section. Almost 100 years have passed since the decision in Baldwin, however, and these years have seen drastic changes in the scope and effect of Philadelphia ordinances, phrticularly since the passage of the Home Rule Charter and the cases decided in the general area of state and local government interrelationships. The continued viability of Baldwin, supra, would therefore be at least questionable.
Municipal corporations, such as cities, are established by the Commonwealth and operate as its agencies. Washington Arbitration Case, 436 Pa. 168, 259 *486A.2d 437 (1969). And, while the First Class City Home Buie Act7 authorizes the City of Philadelphia to legislate as to municipal functions as fully as could the Legislature, it is only logical to assume that this grant of authority cannot operate to give the City of Philadelphia more power than the Legislature itself has over such affairs. Yet Section 17 of The First Class City Home Buie Act, 53 P.S. §13131, expressly provides that the Home Buie Charter may not be “inconsistent with the Constitution of the United States or of this Commonwealth,” and it seems to me that Baldwin, supra, may be based, therefore, on an overly narrow construction of the term “law”. I believe this because Article III, Section 27 of the Constitution would clearly prohibit the Legislature itself from passing a “law” increasing the salary of municipal officials after their election, and just as clearly it would prohibit it from passing a law which would authorize municipal officials to pass an “ordinance” increasing their salaries after their election. To hold otherwise, it seems to me, is clearly to circumvent the constitutional prohibition.
Even assuming, however, that the ordinance here was not a “law” as contemplated by Article III, Section 27 of the Constitution, we must remember that the Legislature, perhaps in response to Baldwin, supra, has applied the rationale of that provision in laws authorizing changes in compensation from municipal officeholders in other municipalities. A review of these laws reveals that the Legislature has specifically prohibited post-election pay raises in many cases, and, in cases where statutes have been silent as to such increases, the common law concerning conflict *487of interest had nevertheless been held to prohibit such pay raises.8
The Act of May 13, 1927 (Act of 1927) P.L. 992, as amended, 53 P.S. §13403, provides that “[n]o city . . . shall hereafter increase or diminish the salary, compensation or emoluments of any elected officer after his election.” (Emphasis added.) The majority argues that the Philadelphia Home Rule Charter provides only that “ [e]ach councilman shall receive a salary at the rate of . . . such . . . sum as the Council shall from time to time ordain. ...” Home Rule Charter §2-100,9 and that this provision governs here. Yet, if the provisions of the Charter and an enactment of the Legislature are inconsistent, then they argue that the Charter provision prevails pursuant to Section 11 of the First Class City Home Rule Act, 53 P.S. §13111.
Here, it would seem to me that the general common law principles of statutory construction are ap*488plicable10 and would dictate a contrary result. For, because the Act of 1927 specifically prohibits pay raises after an election and the Home Rule Charter neither authorizes nor forbids post-election raises, the common law maxim of ejusdem generis requires that the specific prohibition of the Act of 1927 shall operate as a limitation on the general language of the Home Rule Charter. I am unable, therefore, to see any inconsistency or repugnance between the two provisions. I believe that the majority opinion subverts the principles of statutory construction to find such an inconsistency and that, by reading the Home Rule Charter language that the city council can order pay raises “from time to time” to mean that it can do so “at any time”, the majority violates the settled presumption against the implied repeal of statutes. See Parisi v. Philadelphia Zoning Board of Adjustment, 393 Pa. 458, 143 A.2d 360 (1958); Kelly v. Philadelphia, 382 Pa. 459, 115 A.2d 238 (1955).
Conclusion
I believe that, because eight re-elected council members voted in favor of Bill 2357 although they had a direct personal interest in its passage, and because their vote to raise other salaries than their own was prohibited by the Act of 1927, Bill 2357 should be declared void in its entirety.
Judge Craig joins in this dissent.

 Pa. Const, art. I, §3.


 Pa. Const, art. I, §7.


 Pa. Const, art. I, §17.


 Pa. Const, art. I, §17.


 Pa. Const, ant. I, §18.


 Pa. Const, art. I, §28.


 Act of April 21, 1949, P.L., as amended, 53 P.S. §13101 et seq.


 Salary increases after an election are specifically prohibited in Section 903 of the Third Class City Code, Act of June 23, 1931, P.L. 932, as amended, 53 P.S. §35903.
There is no express prohibition against post-election pay increases in: Section 2 of the Second Class City Code, Act of December 22, 1951, P.L. 1715, as amended, 53 P.S. §22224; Section 515 of the Second Class Township Code, Act of May 1, 1933, P.L. 103, as amended, 53 P.S. §65515.
Only Section 1001 of the Borough Code, Act of February 1, 1966, P.L. (1965) (1656, as amended, 53 P.S. §46001, provides that council members may fix their compensation “at any time and from time to time,” which is presumably the construction of the Home Buie Charter language (i.e. “from time to time”) urged by the city council. Even if the language of the Home Buie Charter were so intended, however, we are unaware of any controlling precedent which has permitted a' vote by a borough council to change its compensation after the election. The only case cited as precedent in this respect is that of Appeal from Baden Auditor's Report, 21 Beaver 128 (1959). This, of course, is not controlling. ■


 351 Pa. Code §2.2-100.


 As the majority opinion points out, the Statutory Construction Act of 1972, 1 Pa. C. S. §1501 et seq., is not applicable to the construction of statutes as they affect home rule charter documents. Section 1502(a) (1) (ii) of the Statutory Construction Act of 1972, 1 Pa. C. S. §1502(a) (1) (ii).